Dismissing appeal.
Margaret Adams has attempted to appeal from a judgment adjudging James Wells to be the owner of a note for $800 which she had sought to subject to garnishment as the property of Noah Wells. Her action was continued as to Noah Wells without any judgment having been rendered that affected him, and her petition as against James Wells was dismissed; yet in preparing her statement of appeal, required by section 739 of the Civil Code of Practice, particularly subsection (b) thereof, she described the appellees as "Noah Wells et al.," which makes Noah Wells the sole appellee. James Wells is not an appellee, and against Noah Wells she is asking no relief. See Bow v. State Highway Com., 246 Ky. 564, 55 S.W.2d 341; Pennington v. Carter County, 232 Ky. 485, 23 S.W.2d 951; Morton v. Young, 173 Ky. 301, 190 S.W. 1090; 3 C. J. p. 1032, sec. 1009.
Appeal dismissed.